EXHIBIT 10.6

 

SPRING BANK PHARMACEUTICALS, INC.

RETENTION AND BONUS AWARD AGREEMENT

This Retention and Bonus Award Agreement (this “Agreement”) is made and entered
into on _________, 2020 (the “Effective Date”), between Spring Bank
Pharmaceuticals, Inc. (the “Company”) and ______________ (“Employee”).

WHEREAS, Employee occupies a key position with the Company and in order to
ensure the continued effective conduct of the Company’s business, the Company
desires to assure itself of the continuous services of Employee;

WHEREAS, Employee is a party to an employment agreement with the Company dated
______ (as amended, the “Employment Agreement”);

WHEREAS, on July 29, 2020, the Company entered into a Share Exchange Agreement
(the “Exchange Agreement”) with F-star Therapeutics Limited (“F-star”), pursuant
to which the Company will acquire all of the issued and outstanding share
capital of F-star, with F-star remaining as the surviving company (the
“Transaction”);

WHEREAS, pursuant to the Exchange Agreement, the Company is permitted to sell
and/or license certain assets, including the Company’s STING antagonist assets
(the “Antagonist Assets”), to strengthen its cash position upon the closing of
the Transaction (the “Closing”); and

WHEREAS, the Company desires to offer Employee a retention bonus award in an
amount equal to the lesser of (i) 10%1 of the upfront payment from any sale or
license of the Antagonist Assets that the Company receives prior to the Closing,
and (ii) $100,000 (the “Bonus/Retention Amount”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereby agree as follows:

1.

Retention Award.  In the event that (i) the Company enters into an agreement for
the sale or license of the Antagonist Assets prior to the Closing and (ii) the
Employee remains continuously employed by the Company between the Effective Date
and the Closing, then Employee shall be eligible to receive a retention award
equal to the Bonus/Retention Amount (the “Retention Award”).    If the Closing
does not occur by March 31, 2021, this Agreement shall terminate in full without
any further liability to the Company. The Retention Award shall be paid in a
single lump sum on or within thirty (30) days following the Closing.

2.

Termination of Employment.  Employee shall no longer be eligible for any portion
of the Retention Award if Employee’s employment is terminated for any reason
prior to the Closing; provided, however, that if the Company has entered into an
agreement for the sale or license of the Antagonist Assets and the Company
subsequently terminates Employee’s employment without Cause (as defined in the
Employment Agreement) or Employee resigns from employment with Good Reason (as
defined in the Employment Agreement) prior to the Closing, the Company shall pay
Employee the Retention Award in a single lump sum on or within thirty (30) days
following Employee’s termination of employment.

 

1 

5% and $50,000 for Kris Iyer

 

--------------------------------------------------------------------------------

 

3.

Exclusion for Analogous Retention Benefits; No Effect on Severance and Other
Benefits. An employee who is eligible for retention payments or benefits under
any analogous retention plan, policy or agreement with the Company shall not be
eligible for or entitled to receive this Agreement or any payment or benefit
hereunder. This Agreement, however, shall not affect Employee’s eligibility or
entitlement to receive any benefits payable (i) to Employee under another
severance or change of control plan, policy or agreement with the Company or
(ii) to Employee under that certain Retention Award Agreement between Employee
and the Company dated March 5, 2020.

4.

Other Rights and Agreements.  This Agreement does not create any employment
rights not specifically set forth herein with respect to Employee.  Employee’s
employment remains at-will and can be terminated by the Company at any time and
for any reason, with or without Cause.  This Agreement contains the entire
understanding of the Company and Employee with respect to the subject matter
hereof.

5.

Confidentiality.  Employee agrees and covenants that, except as required by
applicable law, Employee shall not disclose, reveal, publish, disseminate, or
discuss, directly or indirectly, to or with any other person or entity the terms
of this Agreement other than his or her immediate family, lawyer and tax advisor
and that any such disclosure, revelation, publication, dissemination or
discussion shall result in the immediate forfeiture of the entire Retention
Award.

6.

Taxation; Section 409A. All payments described herein shall be subject to any
and all applicable federal, state, local, foreign and/or other withholding taxes
and all other authorized payroll deduction. This Agreement is intended to either
comply with or be exempt from the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and final regulations, rulings
and other applicable guidance issued thereunder (collectively, “Section 409A”),
and shall be interpreted and administered accordingly.  For purposes of Section
409A, references to termination of employment shall, to the extent any payments
hereunder are not exempt from Section 409A, be interpreted consistent with the
definition of “separation from service” in Section 409A (after giving effect to
the presumptions contained therein). If at the time of Employee’s termination,
Employee is deemed to be a “specified employee” of the Company under Section
409A, then limited only to the extent necessary to comply with the requirements
of Section 409A, any payments which are subject to Section 409A (and not
otherwise exempt from its application) shall be withheld until the 1st business
day of the 7th month following the termination of Employee’s employment, at
which time Employee shall be paid an aggregate amount equal to the accumulated
but unpaid payments otherwise due to Employee. It is intended that each
installment of the payments provided in this Agreement shall be treated as a
separate “payment” under Section 409A.  Neither the Company nor Employee shall
have the right to accelerate or defer the delivery of any such payments except
to the extent specifically permitted or required by Section 409A. Employee may
not designate the taxable year of the Retention Award.  Employee acknowledges
that the Company does not guarantee the tax treatment or tax consequences
associated with any payment provided in this Agreement, including but not
limited to under Section 409A.

7.

General.  This Agreement may be amended only by written agreement signed by the
Company and Employee. This Agreement shall be binding on the Employee and
Employee’s executor, administrator and heirs, but may not be assigned by
Employee.  This Agreement may be transferred or assigned by the Company and
shall be binding on the transferee or assignee.  

22

--------------------------------------------------------------------------------

 

This Agreement shall automatically be transferred or assigned to and be binding
upon any successor in interest to the Company, whether by merger, consolidation,
sale of stock, sale of assets or otherwise.  This Agreement shall be construed
and enforced in accordance with the laws of Massachusetts, without giving effect
to the principles of conflict of laws thereof.

[Signature Page Follows]




33

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

Spring Bank Pharmaceuticals, Inc. [Employee Name]

 

 

By:  ________________________________________________________

Name:Signed Name

Title:

______________________________

Printed Name

 

 

 

44